DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The amendments filed on 2/9/2022 does put the application in condition for allowance.
Examiner withdraws all rejections in prior office action due to the amendments.
Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance:
Paetz (US Pat No. 5154481) in view of Wecker (US Pat No. 6155635) are the closest prior art.
	Paetz et al. teaches a photovoltaic (PV) panel mounting system for a vehicle [Fig. 1, Fig. 14-15], the PV panel mounting system comprising:
	a PV panel movably mounted [10, Fig. 1, 14-15, C3 ln 55-65] on a vehicle panel [11, Fig. 1, C3 ln 35-55]
	a damping mechanism [87, 80, 81, Fig. 15, C7 ln 1-20] elastically supporting the PV panel with respect to the vehicle panel [Fig. 14-15, C7 ln 25-45],
	wherein the damping mechanism allows the PV panel to move between a first position and a second position [Fig. 14-15, C7 ln 25-45],
	wherein the first position is a position in which an outer surface of the PV panel is flush with an outer surface of the vehicle panel [Fig. 14-15, C7 ln 25-45]
	wherein the second position is a position in which the outer surface of the PV panel is recessed from the outer surface of the vehicle panel [Fig. 14-15, C7 ln 25-45]

Modified Paetz et al. teaches the limitations of the claim but does not disclose the limitation of “an electrode support block supporting the first electrode and the second electrode, wherein the electrode support block protrudes from an edge of the support layer toward the inner panel,” and “ wherein the first position is a position making an electrical connection between the first electrode and the second electrode, and wherein the second position is a position breaking the electrical connection between the first electrode and the second electrode.”
These reference, nor any other reference or combination of reference in the prior art suggest or render obvious the limitations of “an electrode support block supporting the first electrode and the second electrode, wherein the electrode support block protrudes from an edge of the support layer toward the inner panel,” and “ wherein the first position is a position making an electrical connection between the first electrode and the second electrode, and wherein the second position is a position breaking the electrical connection between the first electrode and the second electrode.” in conjunction with the remaining limitations of the claim.
Therefore; claims 1-11 are allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL Y SUN whose telephone number is (571)270-0557. The examiner can normally be reached 9AM-7PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MICHAEL Y SUN/Primary Examiner, Art Unit 1726